          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 1 of 21 Page ID #:85



                   1 ANDREW J. JARAMILLO, SBN 198303
                     andrew.jaramillo@altuslawfirm.com
                   2 SEAN T. NGUYEN, SBN 206245
                     sean.nguyen@altuslawfirm.com
                   3 ALTUS LAW FIRM
                     5 Park Plaza, Suite 200
                   4 Irvine, California 92614
                     Telephone: (949) 346-3391
                   5
                       Attorneys for Plaintiff
                   6   WENDY CUNNING
                   7   RYAN H. CROSNER, CA Bar No. 278418
                       ryan.crosner@ogletree.com
                   8   CHLOE S. CHANG, CA Bar No. 321007
                       chloe.chang@ogletree.com
                   9   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                  10   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                  11   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                  12
                       Attorneys for Defendant
                  13   SKYE BIOSCIENCE, INC.
                  14
                                             UNITED STATES DISTRICT COURT
                  15
                                           CENTRAL DISTRICT OF CALIFORNIA
                  16

                  17   WENDY CUNNING, an individual                    Case No. 8:21-cv-00710-DOC-KES
                  18                Plaintiff,                         STIPULATED PROTECTIVE
                                                                       ORDER OF THE PARTIES
                  19         v.
                  20
                     SKYE BIOSCIENCE, INC., a Nevada                   Complaint Filed: April 16, 2021
                     Corporation; and DOES 1-10, inclusive,            Trial Date:       None
                  21                                                   District Judge: Hon. David O. Carter
                                                                                         Courtroom 9D,
                  22             Defendants.                                             Santa Ana
                                                                       Magistrate Judge: Hon. Karen E. Scott
                  23                                                                     Courtroom 6D
                                                                                         Santa Ana
                  24

                  25

                  26

                  27

                  28

                                                                                      Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                                  STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 2 of 21 Page ID #:86



                  1   1.   PURPOSES AND LIMITATIONS
                  2         Disclosure and discovery activity in this action is likely to involve production
                  3   of confidential, proprietary, or private information for which special protection from
                  4   public disclosure and from use for any purpose other than prosecuting this litigation
                  5   may be warranted, including, but not limited to defendant Skye Bioscience, Inc.’s
                  6   (“Skye Bioscience”): (1) proprietary procedures, manuals, and policies; (2)
                  7   proprietary and confidential operations information, including agreements or
                  8   specifications; (3) internal business or financial information; (4) the personnel files
                  9   and/or personnel records of Skye Bioscience’s current and/or former employees who
              10      are not parties to this lawsuit (“Nonparty” or “Nonparties”) as well as the personnel
              11      files and/or personnel records of Plaintiff Wendy Cunning (“Plaintiff”) with other
              12      employer(s); (5) the private information of current and/or former employees of Skye
              13      Bioscience; (6) the private information of current and/or former customers of Skye
              14      Bioscience; (7) any other similar proprietary, confidential, and/or private
              15      information; and (8) any trade secrets. Accordingly, Plaintiff and Skye Bioscience
              16      (collectively, the “Parties”) hereby stipulate to and petition the Court to enter the
              17      following Stipulated Protective Order. The Parties acknowledge that this Order does
              18      not confer blanket protections on all disclosures or responses to discovery and that
              19      the protection it affords from public disclosure and use extends only to the limited
              20      information or items that are entitled to confidential treatment under the applicable
              21      legal principles.
              22            Good cause may exist to protect the good faith designation of each of the
              23      categories of documents identified above, as prejudice or harm to the Parties and/or
              24      to one or more third parties may result if no protective order is granted. This action
              25      potentially involves trade secrets, and other valuable research, development,
              26      financial, technical and/or proprietary information for which special protection from
              27      public disclosure and from use for any purpose other than prosecution of this action
              28      is warranted.       Such confidential and proprietary materials and information may
                                                                   1                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                                STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 3 of 21 Page ID #:87



                  1   consist of, among other things, confidential business or financial information,
                  2   information regarding confidential business practices, or other confidential research,
                  3   development, or commercial information (including information implicating privacy
                  4   rights of third parties), information otherwise generally unavailable to the public, or
                  5   which may be privileged or otherwise protected from disclosure under state or
                  6   federal statutes, court rules, case decisions, or common law. In particular, Skye
                  7   Bioscience contends that business competitors could obtain an unfair advantage,
                  8   Skye Bioscience could be economically prejudiced, customers of Skye Bioscience
                  9   could be economically prejudiced, and the privacy rights of Skye Bioscience’s
              10      current and/or former employees, as well as Plaintiff, could be violated if any of the
              11      confidential information identified above is used or published for purposes outside
              12      those permitted in this Stipulated Protective Order. The Parties seek to avoid undue
              13      economic harm to the Parties and/or to third parties resulting from complying with
              14      their discovery obligations. The purpose of this Stipulated Protective Order is to
              15      protect any legitimately designated confidential business, employee, and privacy-
              16      protected information to be produced in this action from public disclosure.
              17            Accordingly, to expedite the flow of information, to facilitate the prompt
              18      resolution of disputes over confidentiality of discovery materials, to adequately
              19      protect information the parties are entitled to keep confidential, to ensure that the
              20      parties are permitted reasonable necessary uses of such material in preparation for
              21      and in the conduct of trial, to address their handling at the end of the litigation, and
              22      serve the ends of justice, a protective order for such information is justified in this
              23      matter. It is the intent of the parties that information will not be designated as
              24      confidential for tactical reasons and that nothing be so designated without a good
              25      faith belief that it has been maintained in a confidential, non-public manner, and
              26      there is good cause why it should not be part of the public record of this case.
              27      2.    DEFINITIONS
              28            2.1    Action: The pending current federal lawsuit, Wendy Cunning v. Skye
                                                                2                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 4 of 21 Page ID #:88



                  1   Bioscience, Inc., Case No. 8:21-cv-00710-DOC-KES.
                  2          2.2    Challenging Party:       a Party that challenges the designation of
                  3   information or items under this Order.
                  4          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                  5   how it is generated, stored or maintained) or tangible things that qualify for
                  6   protection under Federal Rule of Civil Procedure 26(c).
                  7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                  8   their support staff).
                  9          2.5    Designating Party: a Party that designates information or items that it
              10      produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
              11             2.6    Disclose, Disclosed, and Disclosure: to reveal, divulge, give, or make
              12      available any items, information, and/or materials, or any part thereof, or any
              13      information contained therein.
              14             2.7    Discovery Material: all items or information, regardless of the medium
              15      or manner generated, stored, or maintained (including, among other things,
              16      testimony, transcripts, and/or tangible things) that are produced or generated in
              17      disclosures or responses to discovery in this matter.
              18             2.8    Expert: a person with specialized knowledge or experience in a matter
              19      pertinent to the litigation who has been retained by a Party or Counsel to serve as an
              20      expert witness or as a consultant in this Action.            This definition includes a
              21      professional jury or trial consultant retained in connection with this litigation.
              22             2.9    House Counsel: attorneys who are employees of a Party to this Action
              23      and are engaged in providing legal advice and/or other services to a Party. House
              24      Counsel does not include Outside Counsel of Record or any other outside counsel.
              25      Nor does it include attorneys who are employees of a Party but are not employed in
              26      that capacity (i.e. as in-house counsel).
              27             2.10 Non-Party: any natural person, partnership, corporation, association, or
              28      other legal entity not named as a Party to this action.
                                                                  3                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                               STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 5 of 21 Page ID #:89



                  1         2.11 Outside Counsel: attorneys who are not employees of a party to this
                  2   Action but are retained to represent or advise a party to this Action and have
                  3   appeared in this Action on behalf of that party or are affiliated with a law firm which
                  4   has appeared on behalf of that party, and includes support staff.
                  5         2.12 Party and Parties: any party to this Action, including all of its officers,
                  6   directors, employees, consultants, retained experts, and Outside Counsel (and their
                  7   support staffs).
                  8         2.13 Producing Party:       a Party that produces Discovery Material in this
                  9   Action.
              10            2.14 Professional Vendors: persons or entities that provide litigation support
              11      services (e.g., photocopying, videotaping, translating, preparing exhibits or
              12      demonstrations, and organizing, storing, or retrieving data in any form or medium)
              13      and their employees and subcontractors.
              14            2.15 Protected Material:       any Discovery Material that is designated as
              15      “CONFIDENTIAL”
              16            2.16 Receiving Party:       a Party that receives Discovery Material from a
              17      Producing Party.
              18            2.17 Stipulated Protective Order and Order:            the document captioned
              19      “Stipulated Protective Order Of The Parties.”
              20            2.18 Trade secret(s):     any information – including any formula, pattern,
              21      compilation, program, device, method, technique, or process – that: (a) derives
              22      independent economic value, actual or potential, from not being generally known to
              23      the public or to other persons who can obtain economic value from its Disclosure or
              24      use; and (b) is the subject of efforts that are reasonable under the circumstances to
              25      maintain its secrecy, and shall be interpreted in accordance with the definition of that
              26      term in Section 3426.1, subsection (d), of the California Civil Code.
              27      3.    SCOPE
              28            3.1.   Covered Materials.       The protections conferred by this Stipulated
                                                                4                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 6 of 21 Page ID #:90



                  1   Protective Order cover not only Protected Material (as defined above), but also any
                  2   information copied or extracted therefrom, as well as all copies, excerpts, summaries
                  3   and/or compilations thereof, plus deposition testimony. However, the protections
                  4   conferred by this Stipulated Protective Order do not cover any information that is in
                  5   the public domain at the time of disclosure to a Receiving Party or becomes part of
                  6   the public domain after its disclosure to a Receiving Party as a result of publication
                  7   not involving a violation of this Order, including becoming part of the public record
                  8   through trial or otherwise.
                  9         3.2.   Covered Parties. After this Stipulated Protective Order has been signed
              10      by Counsel for the Parties, it shall be presented to the Court for entry. All Parties
              11      who, through their Counsel, have executed this Stipulated Protective Order as of the
              12      time it is presented to the Court for signature shall be bound by all terms and
              13      provisions set forth herein.     Any Party who has not executed this Stipulated
              14      Protective Order as of the time it is presented to the Court for signature may
              15      thereafter become a party to this Order, and shall thereafter be bound by all terms
              16      and provisions set forth herein, when Counsel for that Party (a) signs and dates a
              17      copy of this Order, and files the same with the Court; and (b) serves copies of such
              18      signed, dated, and filed Order on all other Parties.
              19      4.    DURATION
              20            4.1.   Duration Of Confidentiality Obligations. Even after the termination of
              21      this litigation, the confidentiality obligations imposed by this Order shall remain in
              22      effect until a Designating Party agrees otherwise in writing or a court order otherwise
              23      directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
              24      and defenses in this action, with or without prejudice; and (2) final judgment herein
              25      after the completion and exhaustion of all appeals, rehearings, remands, trials, or
              26      reviews of this action, including the time limits for filing any motions or applications
              27      for extension of time pursuant to applicable law.
              28            4.2.   Retention Of Jurisdiction. To the extent permitted by law, the Court
                                                                5                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 7 of 21 Page ID #:91



                  1   shall at all times retain jurisdiction to enforce, modify, and/or reconsider the terms
                  2   and provisions of this Stipulated Protective Order, even after the termination of this
                  3   litigation.
                  4   5.     DESIGNATING PROTECTED MATERIAL
                  5          5.1.    Exercise Of Restraint And Care In Designating Material For Protection.
                  6   Each Party and/or Nonparty that designates information or items for protection under
                  7   this Stipulated Protective Order must take care to limit any such designation to
                  8   specific material that qualifies under the appropriate standards. A Designating Party
                  9   must take care to designate for protection only those parts of material, documents,
              10      items, and/or oral or written communications that qualify – so that other portions of
              11      the material, documents, items, and/or communications for which protection is not
              12      warranted are not swept unjustifiably within the ambit of this Order.              Mass,
              13      indiscriminate, and/or routinized designations are prohibited.         If it comes to a
              14      Designating Party’s attention that information and/or items that it previously
              15      designated for protection do not qualify for such protection, that Designating Party
              16      must promptly notify all other Parties that it is withdrawing the mistaken
              17      designation.
              18             5.2.    Manner And Timing Of Designations. Except as otherwise provided in
              19      this Order (see, e.g., Paragraph 5.2(a)(ii)), or as otherwise stipulated or ordered,
              20      material that qualifies for protection under this Order must be clearly so designated
              21      before the material is Disclosed or produced. Designation in conformity with this
              22      Order requires:
              23                     (a)   For information in documentary form (apart from transcripts of
              24             depositions or other pretrial or trial proceedings):
              25                     i.    That the Producing Party affix the legend “CONFIDENTIAL”
              26                           conspicuously on each page that contains Protected Material. If
              27                           only a portion or portions of the material on a page qualifies for
              28                           protection, the Producing Party also must clearly identify the
                                                                 6                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                              STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 8 of 21 Page ID #:92



                  1                protected portion(s) (e.g., by making appropriate markings in the
                  2                margins).
                  3         ii.    Any Party and/or Nonparty that makes original documents or
                  4                materials available for inspection need not designate them for
                  5                protection until after the inspecting Party has indicated which
                  6                material it would like copied and produced.             During the
                  7                inspection and before the designation, all of the material made
                  8                available for inspection shall be deemed “Confidential.” After
                  9                the inspecting Party has identified the documents it wants copied
              10                   and produced, the Producing Party must determine which
              11                   documents, or portions thereof, qualify for protection under this
              12                   Order, then, before producing the specified documents, the
              13                   Producing     Party   must     affix   the    appropriate    legend
              14                   (“CONFIDENTIAL”) conspicuously on each page that contains
              15                   Protected Material.
              16            (b)    For testimony given in deposition that the Designating Party – or,
              17      if the Designating Party is not present, the Party or Nonparty offering or
              18      sponsoring the testimony – should identify, on the record, before the close of
              19      the deposition, hearing, and/or other proceeding, the portions of the testimony
              20      and/or exhibits that qualify as “Confidential.”      When it is impractical to
              21      identify separately each portion of testimony that is entitled to protection, and
              22      when it appears that substantial portions of the testimony may qualify for
              23      protection, any Party may invoke, on the record, and before the deposition,
              24      hearing, and/or other proceeding is concluded, a right to have a reasonable
              25      time period of up to twenty (20) calendar days following receipt of the
              26      transcript to identify to the Receiving Party and the court reporter who took
              27      the deposition the specific portions of the testimony as to which protection is
              28      sought and to specify the level of protection being asserted (“Confidential”).
                                                         7                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                      STIPULATED PROTECTIVE ORDER OF THE PARTIES
          Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 9 of 21 Page ID #:93



                  1         Only those portions of the testimony that are appropriately designated for
                  2         protection within the reasonable time period of up to twenty (20) calendar
                  3         days shall be covered by the provisions of this Stipulated Protective Order.
                  4         Upon such designation, the court reporter must affix conspicuously on each
                  5         page that contains Protected Material the legend “CONFIDENTIAL,” as
                  6         instructed by the Party.
                  7                (c)   For information produced in some form other than documentary,
                  8         and for any other tangible items, that the Producing Party affix, in a prominent
                  9         place on the exterior of the container(s) in which the information and/or item
              10            is stored, the legend “CONFIDENTIAL.” If only portions of the information
              11            and/or items warrant protection, the Producing Party shall, to the extent
              12            practicable, identify the protected portions, specifying whether they qualify as
              13            “Confidential.”
              14            5.3    Inadvertent Failures To Designate. If timely corrected, an inadvertent
              15      failure to designate qualified information and/or items as “Confidential” does not,
              16      standing alone, waive the Designating Party’s right to secure protection under this
              17      Order for such material. If material is appropriately designated as “Confidential”
              18      after the material was initially produced, the Receiving Party,
              19      on timely notification of the designation, must make reasonable efforts to assure that
              20      the material is treated in accordance with the provisions of this Order.
              21      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
              22            6.1.   Timing Of Challenges. Unless a prompt challenge to a Designating
              23      Party’s confidentiality designation is necessary to avoid foreseeable substantial
              24      unfairness, unnecessary economic burdens, and/or a later significant disruption
              25      and/or delay of the litigation, a Party does not waive its right to challenge a
              26      confidentiality designation by electing not to mount a challenge promptly after the
              27      original designation is Disclosed.
              28

                                                                8                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 10 of 21 Page ID #:94



                  1         6.2.   Meet And Confer.
                  2                (a)   A Party that elects to initiate a challenge to a Designating Party’s
                  3         confidentiality designation must do so in good faith and must begin the
                  4         process by conferring directly (in voice-to-voice dialogue or in writing, by e-
                  5         mail or U.S. Mail) with Counsel for the Designating Party, in accordance with
                  6         Central District of California Local Rule 37-1. The Designating Party must
                  7         explain, either in voice-to-voice dialogue or in writing within 10 business days
                  8         of receiving a challenge, the basis for the designation.
                  9         6.3.   Judicial Intervention. If the Parties cannot resolve a challenge without
              10      court intervention, the Designating Party shall file and serve a motion to retain
              11      confidentiality within 14 days of the parties agreeing that the meet and confer
              12      process will not resolve their dispute. Each such motion must comply with the
              13      requirements of Central District of California Local Rule 37-2. Failure by the
              14      Designating Party to make such a motion within the appropriate time frame shall
              15      automatically waive the confidentiality designation for each challenged designation.
              16      In addition, the Challenging Party may file a motion challenging a confidentiality
              17      designation at any time if there is good cause for doing so, including a challenge to
              18      the designation of a deposition transcript or any portions thereof. Regardless of
              19      which Party files a motion pursuant to this Paragraph, the burden of persuasion in
              20      any such challenge proceeding shall be on the Designating Party. Until the Court
              21      rules on the challenge, all Parties and Nonparties shall continue to afford the material
              22      in question the level of protection to which it is entitled under the Designating
              23      Party’s designation.
              24      7.    ACCESS TO AND USE OF PROTECTED MATERIAL
              25            7.1.   Basic Principles.
              26                   (a)   Each Receiving Party may use Protected Material that is
              27            Disclosed or produced by another Party or by a Nonparty in connection with
              28
                            this case only for prosecuting, defending, or attempting to settle this litigation,
                                                                 9                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                              STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 11 of 21 Page ID #:95



                  1         and not for any business purposes or in connection with any other litigation.
                  2                (b)   Protected Material may be Disclosed and/or produced only to the
                  3         categories of persons and under the conditions described in this Order.
                  4
                                   (c)   When the litigation has been terminated, each Receiving Party
                  5
                            must comply with the provisions of Section 11, below.
                  6
                                   (d)   Protected Material must be stored and maintained by each
                  7
                            Receiving Party at a location and in a secure manner that ensures that access is
                  8
                            limited to the persons authorized under this Order.
                  9
                                   (e)   As detailed below, the Court and its personnel are not subject to
              10

              11            this Stipulated Protective Order.

              12            7.2.   Disclosure Of Confidential Information And/Or Confidential Items.

              13      Unless otherwise ordered by the Court or permitted in writing by the Designating

              14      Party, a Receiving Party may Disclose any information, document, and/or item that

              15      has been designated “Confidential” only to:

              16                   (a)   The Receiving Party’s Outside Counsel of record in this action, as
              17            well as employees of said Outside Counsel to whom it is reasonably necessary
              18            to Disclose the information, document, and/or item for this litigation;
              19                   (b)   The Parties, including the officers, directors, and employees
              20            (including, but not limited to, House Counsel) of the Receiving Party to whom
              21
                            Disclosure is reasonably necessary for this litigation and who have signed the
              22
                            Acknowledgment And Agreement To Be Bound;
              23
                                   (c)   The officers, directors, and managers of the Designating Party
              24
                            during direct- or cross-examination during a deposition, to whom Disclosure is
              25
                            reasonably necessary for this litigation;
              26
                                   (d)   Experts of the Receiving Party to whom Disclosure is reasonably
              27

              28            necessary for this litigation and who have signed the Acknowledgment And

                                                              10                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                            STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 12 of 21 Page ID #:96



                  1         Agreement To Be Bound;
                  2                (e)     The Court and its personnel;
                  3                (f)     Court reporters (other than those court reporters employed by the
                  4
                            Court), their staffs, and Professional Vendors to whom Disclosure is
                  5
                            reasonably necessary for this litigation and who have been informed that the
                  6
                            information, document, and/or item is subject to a protective order and must
                  7
                            remain confidential;
                  8
                                   (g)     Any deposition, trial, and/or hearing witness to whom Disclosure
                  9
                            is reasonably necessary for this litigation, and who have signed the
              10

              11            Acknowledgment And Agreement To Be Bound;

              12                   (h)     the author or recipient of a document containing the information
              13            or a custodian or other person who otherwise possessed or knew the
              14            information.
              15            Any person who is currently or was previously an officer, director, partner,
              16      member an entity that previously had access to the information, document, and/or
              17      item that has been designated “Confidential” to whom Disclosure is reasonably
              18      necessary for this litigation; and
              19            7.4.   Procedures For Disclosure Of Protected Material To “Experts.” Unless
              20      otherwise ordered by the Court or agreed to, in writing, by the Designating Party, if
              21      the Receiving Party of the Protected Material seeks to Disclose to an Expert (as
              22      defined in this Order) any information and/or item that has been designated as
              23      Protected Material, it must:
              24                   (a)     obtain the Expert’s executed Acknowledgment And Agreement
              25            To Be Bound.
              26      The Receiving Party has no obligation to disclose the identity of any of its Experts
              27      pursuant to this Paragraph, but this Paragraph shall not affect any duty to disclose
              28      experts contained in applicable rules, by stipulation of the Parties, or by order of the
                                                                11                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                              STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 13 of 21 Page ID #:97



                  1   Court.
                  2            7.5.   Restrictions On Use Of Private Materials. The Private Materials shall
                  3   not be used for any purpose outside of litigation.
                  4   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  5            PRODUCED IN OTHER LITIGATION
                  6            If a Receiving Party is served with a subpoena or an order issued in other
                  7   litigation that would compel Disclosure of any information and/or items designated
                  8   in this action as “Confidential,” the Receiving Party must:
                  9                   (a)   Notify the Designating Party promptly, in writing (by mail or e-
              10               mail, if possible). The Receiving Party must provide such notification as soon
              11               as is practicable, and must use its best efforts to provide such notification
              12               within 10 calendar days after receiving the subpoena or order.             When
              13               providing such notification to the Designating Party, the Receiving Party must
              14               include a copy of the subpoena or court order that would compel the
              15               Disclosure described herein.
              16                      (b)   Provide prompt notification, in writing, to the party that caused
              17               the issuance of the subpoena or order in the other action that some or all the
              18               information and/or items covered by the subpoena or order is the subject of
              19               this Stipulated Protective Order. When providing such notification to the
              20               party in the other action that caused the subpoena or order to issue, the
              21               Receiving Party must include a copy of this Stipulated Protective Order.
              22               The purpose of imposing these duties on the Receiving Party is to alert the
              23      interested parties in the other action that caused the subpoena or order to issue to the
              24      existence of this Stipulated Protective Order, and to afford the Designating Party in
              25      this case an opportunity to try to protect its confidentiality interests in the court from
              26      which the subpoena or order issued.
              27               The Designating Party shall bear the burden and expense of seeking protection
              28      in any other court of its confidential material in response to a subpoena or an order
                                                                 12                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                               STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 14 of 21 Page ID #:98



                  1   issued in other litigation that would compel the Disclosure described herein.
                  2   Nothing in these provisions should be construed as authorizing or encouraging a
                  3   Receiving Party in this action to disobey a lawful subpoena issued in another action.
                  4   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                  5         PRODUCED IN THIS LITIGATION
                  6               (a) The terms of this Order are applicable to information produced by a
                  7         Non-Party in this action and designated as “CONFIDENTIAL.” Such
                  8         information produced by Non-Parties in connection with this litigation is
                  9         protected by the remedies and relief provided by this Order. Nothing in these
              10            provisions should be construed as prohibiting a Non-Party from seeking
              11            additional protections.
              12                  (b) In the event that a Party is required, by a valid discovery request, to
              13            produce a Non-Party’s confidential information in its possession, and the Party
              14            is subject to an agreement with the Non-Party not to produce the Non-Party’s
              15            confidential information, then the Party shall:
              16                  (1) promptly notify in writing the Requesting Party and the Non-Party
              17                         that some or all of the information requested is subject to a
              18                         confidentiality agreement with a Non-Party;
              19                  (2) promptly provide the Non-Party with a copy of the Stipulated
              20                         Protective Order in this litigation, the relevant discovery
              21                         request(s), and a reasonably specific description of the
              22                         information requested; and
              23                  (3) make the information requested available for inspection by the Non-
              24                         Party.
              25                  (c) If the Non-Party fails to object or seek a protective order from this
              26            court within 14 days of receiving the notice and accompanying information or
              27            as provided in the confidentiality agreement between the Non-Party and
              28            Receiving Party, whichever is later, the Receiving Party may produce the
                                                              13                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                            STIPULATED PROTECTIVE ORDER OF THE PARTIES
         Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 15 of 21 Page ID #:99



                  1           Non-Party’s confidential information responsive to the discovery request. If
                  2           the Non-Party timely seeks a protective order, the Receiving Party shall not
                  3           produce any information in its possession or control that is subject to the
                  4           confidentiality agreement with the Non-Party before a determination by the
                  5           court.
                  6   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  7           If a Receiving Party learns that, by inadvertence or otherwise, it has Disclosed
                  8   Protected Material to any person or in any circumstance not authorized under this
                  9   Stipulated Protective Order, the Receiving Party must immediately:
              10              (a)      Notify the Designating Party, in writing, of the unauthorized
              11      Disclosure(s);
              12              (b)      Use its best efforts to retrieve all copies of the Protected Material;
              13              (c)      Inform the person or persons to whom unauthorized Disclosures were
              14      made of all the terms of this Order; and
              15              (d)      Request that the person or persons to whom unauthorized Disclosures
              16      were made execute the Acknowledgment And Agreement To Be Bound.
              17      11.     FILING PROTECTED MATERIAL
              18              Any Party wishing to file in the public record in this action any Protected
              19      Material must comply with Rule 79-52.2(b) of the Central District of California
              20      Local Civil Rules and paragraph 13 of the Procedures and Schedules listed on the
              21      web site of the Honorable David O. Carter located at http://cacd.uscourts.gov. Any
              22      application made pursuant to Local Rule 79-5.1 to file papers or any portion(s)
              23      thereof containing the designated information or documents (if such portion is
              24      segregable) under seal shall be directed to the judge to whom the papers are directed.
              25              Each Party agrees not to oppose any motion to seal Protected Material, except
              26      and only to the extent that a Party challenges or has previously challenged, in any
              27      manner, the designation of the Protected Material that is the subject of the motion to
              28      seal.
                                                                   14                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                                 STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 16 of 21 Page ID #:100



                  1         Alternatively, a Receiving Party may file in the public record in this action any
                  2   Protected Material after receiving approval from the Designating Party in writing to
                  3   file redacted material.
                  4         If a Receiving Party's request to file Protected Material under seal is denied by
                  5   the court, then the Receiving Party may file the information in the public record
                  6   unless otherwise instructed by the court.
                  7   12.   FINAL DISPOSITION
                  8         12.1. Return And/Or Destruction Of Protected Materials. Unless otherwise
                  9   ordered or agreed in writing by the Producing Party and, if not the same person or
              10      entity, the Designating Party, within sixty (60) calendar days after the settlement or
              11      other final termination of this action, each Receiving Party must destroy all of the
              12      Protected Materials, and certify in writing (including email) to the Designating Party
              13      that it has done so, and that it has not retained any Protected Materials, including any
              14      copies, abstracts, compilations, summaries, or any other form of reproducing or
              15      capturing any of the Protected Materials.
              16            12.2. Retention Of Archival Copies. Notwithstanding this provision, Counsel
              17      are entitled to retain an archival copy of all pleadings, motion papers, transcripts,
              18      legal memoranda, correspondence, and/or attorney work product, even if such
              19      materials contain and/or reveal Protected Materials. Any such archival copies that
              20      contain or constitute Protected Materials remain subject to this Stipulated Protective
              21      Order as described in Section 4, above.
              22      13.   MISCELLANEOUS
              23            13.1. Counsel Agree To Maintain A File Of All Certifications (Exhibit A)
              24      Required By This Order.          The file containing the Acknowledgments And
              25      Agreements To Be Bound and the specific Certifications therein shall not be
              26      available for review by opposing Counsel absent an agreement of the Parties or an
              27      order of the Court in this action determining that there is a good faith basis for the
              28      Certifications, or any part of them, to be reviewed.
                                                               15                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 17 of 21 Page ID #:101



                  1         13.2. Right To Further Relief. Nothing in this Order abridges the right of any
                  2   person and/or entity to seek its modification by the Court at any time in the future.
                  3         13.3. Right To Assert Other Objections. By stipulating to the entry of this
                  4   Stipulated Protective Order, no Party waives any right it otherwise would have to
                  5   object to disclosing or producing any information or item on any ground not
                  6   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to
                  7   object on any ground to the use in evidence of any of the material covered by this
                  8   Order.
                  9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
              10

              11      DATED: August 4, 2021                  ALTUS LAW FIRM
              12

              13
                                                             By: /s/Andrew J. Jaramillo
              14                                                 Andrew J. Jaramillo
                                                                 Sean T. Nguyen
              15
                                                             Attorneys for Plaintiff
              16                                             WENDY CUNNING
              17

              18      DATED: August 4, 2021                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                             STEWART, P.C.
              19

              20

              21                                             By: /s/ Chloe S. Chang
                                                                 Ryan H. Crosner
              22                                                 Chloe S. Chang
              23                                             Attorneys for Defendant
                                                             SKYE BIOSCIENCE, INC.
              24

              25

              26

              27

              28

                                                               16                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 18 of 21 Page ID #:102



                  1         I attest that all other signatories listed, and on whose behalf the filing is
                  2   submitted, concur in the filing’s content and have authorized the filing.
                  3
                      DATED: August 4, 2021                   OGLETREE, DEAKINS, NASH, SMOAK &
                  4                                           STEWART, P.C.
                  5

                  6
                                                              By: /s/ Chloe S. Chang
                  7                                               Ryan H. Crosner
                                                                  Chloe S. Chang
                  8
                                                              Attorneys for Defendant
                  9                                           SKYE BIOSCIENCE, INC.
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                               17                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 19 of 21 Page ID #:103



                  1                                        EXHIBIT A
                  2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3         I, _____________________________ [print or type full name], of
                  4   ____________________________________________________________________
                  5   [print or type full address], expressly declare, represent, and agree, under penalty of
                  6   perjury, that:
                  7         1. I have read, in its entirety, and I understand the Stipulated Protective Order
                  8             of the Parties that was issued by the United States District Court, Central
                  9
                                District of California, on ______________________________ in the case
              10
                                of Wendy Cunning, v. Skye Bioscience, Inc., Case No. 8:21-cv-00710-
              11
                                DOC-KES (the “Stipulated Protective Order”).
              12
                            2. I am executing this Acknowledgment And Agreement To Be Bound in
              13
                                order to satisfy the terms, provisions, and conditions set forth in the
              14
                                Stipulated Protective Order, and prior to the disclosure to me of any
              15

              16                information, items, and/or documents that have been designated as

              17                “Confidential” pursuant to the Stipulated Protective Order.
              18            3. I will comply with, and agree to be bound by, all of the terms, provisions,
              19                and conditions set forth in the Stipulated Protective Order, and I understand
              20                and acknowledge that failure to so comply could expose me to sanctions
              21                and punishment in the nature of contempt of court.
              22
                            4. I will not disclose, in any manner, any information, documents, and/or
              23
                                items that are subject to this Stipulated Protective Order to any person
              24
                                and/or entity except in strict compliance with the terms, provisions, and
              25
                                conditions of this Stipulated Protective Order.
              26
                            5. I further agree to submit to the jurisdiction of the United States District
              27
                                Court, Central District of California, for the purpose of enforcing the terms
              28

                                                               18                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 20 of 21 Page ID #:104



                  1             of this Stipulated Protective Order, even if such enforcement proceedings
                  2             occur after disposition of this action.
                  3           6. I hereby appoint __________________________ [print or type full name]
                  4
                                of __________________________________________________________
                  5
                                [print or type full address and telephone number] as my California agent
                  6
                                for service of process in connection with this action and/or any proceedings
                  7
                                related to enforcement of the Stipulated Protective Order.
                  8

                  9
                      Full Name [Printed Or Typed]:           _________________________________
              10
                      Date:                                   _________________________________
              11
                      City And State [Where
              12      Sworn And Signed]:                      _________________________________
              13

              14      Signature:                              _________________________________
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                               19                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                             STIPULATED PROTECTIVE ORDER OF THE PARTIES
       Case 8:21-cv-00710-DOC-KES Document 16 Filed 08/05/21 Page 21 of 21 Page ID #:105



                  1                                            ORDER
                  2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED
                  3   THAT the provisions of the concurrently filed stipulation between the parties
                  4   regarding the use and protection of Confidential Information (the “Stipulated
                  5   Protective Order”) shall be entered as the Order of the Court and be binding upon the
                  6   parties.
                  7

                  8

                  9            August 5 2021
                      Dated: ___________,
              10
                                                          The Hon. Karen E. Scott Magistrate Judge of
                                                          the United States District Court
              11

              12

              13

              14
                                                                                                      48049256.1
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                              20                Case No. 8:21-cv-00710-DOC-KES
48049256_1.docx                            STIPULATED PROTECTIVE ORDER OF THE PARTIES
